Exhibit 10.3
 
[cphi.jpg]

--------------------------------------------------------------------------------

Re: Service about being independent director, member of the Audit Committee, and
member of the Nominating and Compensation Committee of China Pharma Holdings,
Inc.
 
December 24, 2012


Dear Mr. Baowen Dong,


On behalf of the Board of Directors and the Company, I am pleased to welcome you
to join the Board of the China Pharma Holdings, Inc. as an independent director,
member of the Audit Committee, and member of the Nominating and Compensation
Committee. I look forward to working with you. Your starting date will be the
date of the board approves your engagement and your engagement for this term
will end on the date of the next annual shareholders meeting.


Your compensation will consist of the following:
1)  
A retainer of RMB 40,000 per year, payable quarterly within 5 days of the end of
the quarter;



If you agree to the terms and conditions stated above, please sign and date this
letter below.


I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.


Sincerely




Chairman of the Board
China Pharma Holdings, Inc




Response:
This letter correctly sets forth the understanding of Mr. Baowen Dong.




By:     /s/ Baowen Dong


Date:                                     
 
 
 
 
 
 
 
 
 
[cphi2.jpg]

